Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through an email and a phone interview from Daniel Keeler (Reg. No. 72,527) on 07/08/2022.

The application has been amended as follows: 
Please amend claims 1, 10, and 18;

(Currently Amended) An electronic device comprising one or more processors configured to: 
identify at least one native component and a plurality of web components that includes a first web component and a second web component, wherein the at least one native component and the plurality of web components are configured to be displayed on a user interface screen, and wherein position information identifying a position and boundary of each component included in the user interface screen is stored in a first mapping; 
generate an image of the first web component and an image of the second web component, wherein the images are generated from a screen shot of the user interface screen by masking or cropping based on the first mapping; and 
display the at least one native component at a location on the user interface screen that is between the image of the first web component and the image of the second web component such that the image of the first web component and the image of the second web component are separated, at least in part, by the at least one native component, and are arranged in the user interface of the application based on a second mapping which generated based on one or more received inputs that indicate changed position information for the images of the first and second web components as well as the at least one native component.

10. 	(Currently Amended) A method comprising: 
identifying at least one native component and a plurality of web components that includes a first web component and a second web component, wherein the at least one native component and the plurality of web components are configured to be displayed on a user interface screen, and wherein position information identifying a position and boundary of each component included in the user interface screen is stored in a first mapping; 
generating an image of the first web component and an image of the second web component, wherein the images are generated from a screen shot of the user interface screen by masking or cropping based on the first mapping; and 
displaying the at least one native component at a location on the user interface screen that is between the image of the first web component and the image of the second web component such that the image of the first web component and the image of the second web component are separated, at least in part, by the at least one native component, and are arranged in the user interface of the application based on a second mapping which generated based on one or more received inputs that indicate changed position information for the images of the first and second web components as well as the at least one native component.

18. 	(Currently Amended) A computer program product comprising non-transitory computer- readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a method comprising: 
identifying at least one native component and a plurality of web components that includes a first web component and a second web component, wherein the at least one native component and the plurality of web components are configured to be displayed on a user interface screen, and wherein position information identifying a position and boundary of each component included in the user interface screen is stored in a first mapping; 
generating an image of the first web component and an image of the second web component, wherein the images are generated from a screen shot of the user interface screen by masking or cropping based on the first mapping; and 
displaying the at least one native component at a location on the user interface screen that is between the image of the first web component and the image of the second web component such that the image of the first web component and the image of the second web component are separated, at least in part, by the at least one native component, and are arranged in the user interface of the application based on a second mapping which generated based on one or more received inputs that indicate changed position information for the images of the first and second web components as well as the at least one native component.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed towards identifying a plurality of web components and at least one native components configured to display on a user interface screen using first mapping includes a position and boundary of each component, generating each image of the plurality of web components from a screen shot of the user interface screen by masking or cropping, and displaying the at least one native component at a location between the images of the first and second web components based on a second mapping which generated based on received inputs that change position information for each components.
	Closest prior art, DiTullio et al. (US Patent No. US 10540168 B2) discloses embedded webview and “Edit Webview” editor window and a native component between a mobile application that displays screenshots of the views on the screen within the editor window. Secondary prior art, Fanning et al. (US Patent Application Publication US 201000211893 A1) discloses screenshot images of a web page rendered with different browsers are rendered in an application. The claim must be taken as a whole, and it requires that (1) position information of an image of the first web component and an image of the second web component wherein the images are generated from a screen shot of the user interface screen by masking or cropping based on a first mapping, (2) display at least one native component at a location on the user interface screen that is between the image of the first web component and the image of the second web component, arranged based on a second mapping, and (3) the second mapping is generated based on one or more received inputs that indicate changed position information for the images of each component. Therefore, the prior art of record, alone or in any reasonable combination fails to particularly disclose wherein:
generating an image of the first web component and an image of the second web component, wherein the images are generated from a screen shot of the user interface screen by masking or cropping based on the first mapping; and 
displaying the at least one native component at a location on the user interface screen that is between the image of the first web component and the image of the second web component such that the image of the first web component and the image of the second web component are separated, at least in part, by the at least one native component, and are arranged in the user interface of the application based on a second mapping which generated based on one or more received inputs that indicate changed position information for the images of the first and second web components as well as the at least one native component.
The recited limitations of the independent claims, in conjunction with other features of the dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144